Citation Nr: 1605457	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled for a hearing in May 2011, however, in April 2011; the Veteran withdrew his hearing request.  38 C.F.R. § 20.702(e).  

The Board previously remanded the case for further development in November 2012 and January 2015.

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board remanded the claim for service connection for bilateral hearing loss, in part, to obtain audiograms conducted during his post-service employment at Cherry Point.  To date, the record reflects no attempts to obtain these records have been made.  Accordingly, this claim must be remanded for compliance with the Board's January 2015 remand instructions.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2015, the Board also remanded the case to afford the Veteran a VA examination in connection with his claim.  Although the Veteran was scheduled for a VA examination in August 2015, he did not report for that examination.  The July 2015 Compensation and Pension Exam Inquiry Form noted that the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) had different addresses, however, the Board observes that this same information was noted in the December 2012 Compensation and Pension Exam Inquiry Form for the VA examination scheduled in January 2013, at which time, the Veteran failed to appear.  It appears that December 2012 letter providing notice of the date and location of the VA examination was returned as undeliverable as it was mailed to the wrong address, despite the updated address in the Compensation and Pension Exam Inquiry Form.  Therefore, without copies of the actual VA medical center (VAMC) notice that was sent to the Veteran of his scheduled examination in August 2015, it is unclear whether the Veteran was timely notified of the date, time and location of his VA examination and whether such information was provided to the correct address.  See Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

Therefore, upon remand, another attempt to schedule the Veteran for a new VA examination should be made.  Documentation of the request for examination, the VAMC letters to the Veteran notifying him of the examination and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  While the Board does not need to "turn up heaven and earth" to locate a claimant and it is the claimant's burden to keep VA apprised of his or her whereabouts, in light of the evidence indicating the Veteran may not have received the notice of her scheduled VA examination prior to the case having been returned to the Board, a remand is proper.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

If the Veteran fails to report to the scheduled VA examination, the case should be sent to a VA audiologist to review the claims file and furnish an opinion to determine etiology of his bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

The United States Court of Appeals for Veterans Claims (Court), in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley, 5 Vet. App. 155.  

In this case, the audiology tests in the Veteran's service entrance and separation examinations were performed prior to October 31, 1967.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Thus, the results of the audiometric testing at the June 1961 entrance examination, converted from ASA to ISO/ANSI units, are as follows: 




HERTZ









500
1000
2000
3000
4000
RIGHT
25
15
10
-
5
LEFT
20
10
10
-
5

Also the results of the audiometric testing at the June 1965 separation examination, converted from ASA to ISO/ANSI units, are as follows: 




HERTZ









500
1000
2000
3000
4000
RIGHT
20
10
10
15
10
LEFT
25
10
10
15
5

As such, these values should be taken into consideration by the VA examiner reviewing the claims file.  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran and his representative to provide any available updated information as to the Veteran's address and contact information so that future notices may be provided and VA examinations may be scheduled.  

Documentation of the request for the VA examination, the VA medical center (VAMC) letters to the Veteran notifying him of the examination and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  

2.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

3.  Request that the Veteran identify his post-service employer at Cherry Point.  The AOJ should then undertake appropriate steps to obtain any employment records documenting audiograms performed in connection with such employment.  

4.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his bilateral hearing loss.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's bilateral hearing loss.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  The examiner is asked to specifically consider the following:

(i).  The service treatment records (STRs) include audiometric values that were recorded prior to October 31, 1967.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Please review the remand above to view the converted values of the Veteran's audiometric readings from ASA units to ISO/ANSI units during his active service.  Please use these values in evaluating the etiology of the Veteran's current bilateral hearing loss disability. 
   
(ii).  The service personnel records (SPRs) demonstrating the Veteran was assigned to aircraft maintenance duties.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests for bilateral hearing loss should be performed to determine his current diagnoses.  NOTE:  Audiology examinations should be performed by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

The examiner is then asked to answer the following:  

(a).  Does the Veteran have a current bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385?

(b).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral ear hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

It is most essential the examiner provide explanatory rationale for his opinion on this determinative issue, if necessary citing to specific evidence in the file supporting conclusions.  

5.  IF the Veteran fails to appear to the scheduled VA examination, please send the claims file to a licensed VA audiologist to review the claims folder and a copy of this remand in connection with the examination to determine the current nature and etiology of the Veteran's bilateral hearing loss.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The VA audiologist is asked to consider the following:  

The VA audiologist as then asked to answer the following:  

(i).  The service treatment records (STRs) include audiometric values that were recorded prior to October 31, 1967.   Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Please review the remand above to view the converted values of the Veteran's audiometric readings from ASA units to ISO/ANSI units during his active service.  Please use these values in evaluating the etiology of the Veteran's current bilateral hearing loss disability. 
   
(ii).  The service personnel records (SPRs) demonstrating the Veteran was assigned to aircraft maintenance duties.  

(iii).  Please also note: the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

The VA audiologist is then asked to answer the following:  

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral ear hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

It is most essential the examiner provide explanatory rationale for his opinion on this determinative issue, if necessary citing to specific evidence in the file supporting conclusions.  

6.  Ensure the examiner's opinion is responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

7.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


